Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 05 January 2022. Claims 1, 8, 11, and 18 have been amended. Claims 1-20 are pending.

Response to Remarks/Amendment
	3.  Applicant's remarks filed 05 January 2022 have been fully considered and they are considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 112
	4. Applicant's arguments filed 05 January 2022 have been fully considered and they are 
considered persuasive.
	The rejection has been removed.

Response to Remarks/Amendment
	5.  Applicant's remarks filed 05 January 2022 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
6. Applicant's arguments filed 05 January 2022 have been fully considered and they are not
considered persuasive.
	The applicant argues “Rather than being used merely to perform an existing process, the machines utilized in the claims instead play a significant part in permitting the claimed method to be performed. These machines are more like an antenna system or a Fourdrinier machine and thus indicate that any underlying abstract ideas are integrated into a practical application by utilizing "particular" machines. Accordingly, the claims do not recite abstract ideas, but rather recite tangible methods. Thus, the independent claims utilize particular machines that are integral to the claims in a manner that integrates any underlying ideas into a practical application.”

	The examiner respectfully disagrees. The applicant argues that the claims demonstrate practical application. However, the amended claims still demonstrate monitoring field operations and field data and then executing instructions using those machines described to get agricultural data and then to perform analysis of the agricultural data to identify issues.  These are steps for receiving and transmitting information and are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained

	The applicant argues “…the Examiner's suggestion to recite, inter alia, "transmitting data for a first graphical user interface (GUI) to be displayed to a user, the first GUI enabling the user to enter information for an agricultural trial for the one or more agricultural regions;" and "sending data related to the recommendation to a second device for implementing the recommendation in the one or more agricultural regions... to be displayed in a second GUI which displays information corresponding to the recommendation for the one or more agricultural regions." …As amended, the claims recite similar limitations as the claims in Example 37 from the 2019 PEG Examples. (2019 PEG Examples 37 through 42). There, a claim that automatically moves icons on a display was found to be patent eligible under Step 2 despite being "directed to" an abstract idea relating to mental steps because the abstract idea was integrated into a practical application…”

The examiner respectfully disagrees. The applicant argues that the claims demonstrate practical application. However, as stated by the applicant the Example 37 from the 2019 PEG Examples refers to moving icons on a display as being the eligible process to demonstrate practical application. However, the "transmitting data for a first graphical user interface (GUI) to be displayed to a user, the first GUI enabling the user to enter information for an agricultural trial for the one or more agricultural regions;" and "sending data related to the recommendation to a second device for implementing the recommendation in the one or more agricultural regions... to be displayed in a second GUI which displays information corresponding to the recommendation for the one or more agricultural regions." described by the applicant does not describe the moving of icons on the display. Therefore, the subject matter eligibility example 37 is not fully satisfied by the portions of the claim stated by the applicant and do not describe practical application. Therefore, the rejection is maintained.

The applicant argues “For example, here the claimed approach monitors crop yield relative to a specific agricultural variable and provides a recommendation to improve yield with a particular machine based on the cost of altering that variable in real-time. (See Specification at T [0120]-[0122]). The specification states that an operator may have difficulty analyzing data for such recommendations in a timely manner. (See Specification at [0005]). Accordingly, providing real-time recommendations to improve yield with a particular machine is a practical improvement in the field of agriculture. Thus, any abstract ideas contained within the claims are integrated into a practical application...”

The examiner respectfully disagrees. The applicant argues that the claims demonstrate practical application. The providing of real-time recommendations to improve yield with a particular machine demonstrates the monitoring field operations and field data and then executing instructions using those machines described to get agricultural data and then to perform analysis of the agricultural data to identify issues.  These are steps for receiving and transmitting information in real time for the determination of recommendations and are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

	The limitations and steps described in Claim 1 are for receiving, a real-time identification of one or more agricultural regions from a first traveling in the one or more agricultural regions (Receiving  Information; an observation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); transmitting data for a first to be displayed to a user, the first enabling the user to enter information for an agricultural trial for the one or more agricultural regions (Transmitting  Information; a judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); receiving, trial information from the user (Receiving  Information; an observation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); sending, a command to vary a value of a specific agricultural variable in each of the one or more agricultural regions based on the received trial information (Transmitting and Receiving Information; an observation and  judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); receiving, after the sending, current yield data of a crop yield for each of the one or more agricultural regions (Receiving  Information; an observation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); determining a correlation between the specific agricultural variable and the crop yield over the one or more agricultural regions based on the command and the current yield data (Analyzing Information; evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); receiving cost data related to the specific agricultural variable (Receiving  Information; an observation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); generating a recommendation for improving the crop yield in the one or more agricultural regions based on the correlation and the cost data (Analyzing Information; evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); sending data related to the recommendation to a second for implementing the recommendation in the one or more agricultural regions or coupled to the second, wherein the data is for a second that displays information corresponding to the recommendation for the one or more agricultural regions (Transmitting and Analyzing Information; evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of evaluation, observation, and judgement for the limitation in the mind for the purposes of Commercial Interactions and Organizing Human Activity. That is, other than computer-implemented, processor, graphical user interface (GUI), and device nothing in the claim elements preclude the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity. For example, monitoring field operations and field data and then executing instructions to collect and store agricultural data and then to perform analysis of the agricultural data to identify issues encompasses what a farmer does to collect data and monitor crops for harvesting and analyzing it. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, observation, and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of computer-implemented, processor, graphical user interface (GUI), and device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving and transmitting information are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[00062]     In an embodiment, user 102 interacts with agricultural intelligence computer 
system 130 using field manager computing device 104 configured with an operating system and one or more application programs or apps; the field manager computing device 104 also may interoperate with the agricultural intelligence computer system independently and automatically under program control or logical control and direct user interaction is not always required. Field manager computing device 104 broadly represents one or more of a smart phone, PDA, tablet computing device, laptop computer, desktop computer, workstation, or any other computing device capable of transmitting and receiving infonnation and performing the functions described herein. Field manager computing device 104 may communicate via a network using a mobile application stored on field manager computing device 104, and in some embodiments, the device may be coupled using a cable 113 or connector to the sensor 112 and/or controller 114. A particular user 102 may own, operate or possess and use, in connection with system 130, more than one field manager computing device 104 at a time. 

Which shows that this is a generic system which can be anything such as a smart phone, PDA, tablet, etc., and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, nor the receiving and transmitting steps as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claim 11 also contains the identified abstract ideas above, with the additional element non-transitory computer-readable storage media which is highly generalized as per the applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 9 and 19 also contain the identified abstract ideas, further limiting them such as causing a comparison including values of a plurality of agricultural variables for two agricultural regions of the one or more agricultural regions or for two seasons of an agricultural region of the one or more agricultural regions (Analyzing Information; evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) ) which are all part of the abstract ideas presented, with the additional elements display and screen to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-8, 10, 12-18, and 20 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-20 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter

	8. Claims 1-20 would be allowable if rewritten or amended to overcome the
rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
	9. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…transmitting data for a first graphical user interface (GUI) to be displayed to a user, the first GUI enabling the user to enter information for an agricultural trial for the one or more agricultural regions; receiving, by the processor, trial information from the user; sending, by the processor, a command to vary a value of a specific agricultural variable in each of the one or more agricultural regions based on the received trial information… displays information corresponding to the recommendation for the one or more agricultural regions.”

	The most closely applicable prior art of record is referred to in the Office Action mailed 05 January 2022 as Peterson et al. (United States Patent Application Publication No. 2013/0018586)

	Peterson et al.  describes field and crop information gathering where data is obtained from a producer where data includes information about seed or crop in a producer's field and an identification of the field.
	While Peterson et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Peterson et al. utilizes field and crop information gathering where data is obtained from a producer where data includes information about seed or crop in a producer's field and an identification of the field, Peterson et al. fails to further assess the displaying of various agricultural regions and displaying the recommendations for one or more of the agricultural regions. Accordingly, Peterson et al. fails to teach the subsequent displaying of various agricultural regions and the recommendations for one or more of the agricultural regions.

Secondary reference to Rhoads et al. (United States Patent Application Publication No. 2013/0324161) provides image processing tasks applied that can be selected from among various alternatives with resource costs, resource constraints, and other stimulus information. However, the image processing based on resource information fails to assess the displaying of various agricultural regions and displaying the recommendations for one or more of the agricultural regions.

According, the Peterson et al. in view of Rhoads et al. fails to teach or render obvious at least  “…transmitting data for a first graphical user interface (GUI) to be displayed to a user, the first GUI enabling the user to enter information for an agricultural trial for the one or more agricultural regions; receiving, by the processor, trial information from the user; sending, by the processor, a command to vary a value of a specific agricultural variable in each of the one or more agricultural regions based on the received trial information… displays information corresponding to the recommendation for the one or more agricultural regions.” as required by claims 1-20. 

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20060025927 A1
Hoskinson; Reed L. et al.
Method of optimally producing and harvesting agricultural products
US 20150370935 A1
Starr; Daryl B.
AGRONOMIC SYSTEMS, METHODS AND APPARATUSES
US 20160302351 A1
Schildroth; Rhett et al.
AGRONOMIC SYSTEMS, METHODS AND APPARATUSES
US 20160309646 A1
Starr; Daryl B. et al.
AGRONOMIC SYSTEMS, METHODS AND APPARATUSES
US 20060282299 A1
AVEY; DONALD P. et al.
METHOD FOR USE OF ENVIRONMENTAL CLASSIFICATION IN PRODUCT SELECTION
US 20120036130 A1
Light; Marc Noel et al.
Systems, methods, software and interfaces for entity extraction and resolution and tagging
US 20170196171 A1
Xu; Ying et al.
GENERATING DIGITAL MODELS OF CROP YIELD BASED ON CROP PLANTING DATES AND RELATIVE MATURITY VALUES
US 20170316124 A1
Lee; Wayne Tai
DIGITAL NUTRIENT MODEL BY ASSIMILATING A SOIL SAMPLE
US 20180146612 A1
SAUDER; DOUG et al.
AGRICULTURAL DATA ANALYSIS
US 20190057461 A1
Ruff; Thomas Gene et al.
DIGITAL MODELING AND TRACKING OF AGRICULTURAL FIELDS FOR IMPLEMENTING AGRICULTURAL FIELD TRIALS


11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	4/17/2022

/ROBERT D RINES/               Primary Examiner, Art Unit 3683